Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,7-9,12,3 of U.S. Patent No. 11/445,384 to Whitley, in view of U.S. Patent Publication No. 2012/0275375 A1 to Liu et al.
AS to claim 1, claim 1 of Whitley discloses A system for route connectivity optimization mapping in a communication network servicing a plurality of consumer devices, the system comprising: 
a route segment connectivity data store (“route segment connectivity data store”) to store a route-connectivity optimization in association with a set of route segments, the route-connectivity optimization computed for the set of route segments as a function of individual route segment connectivity data experienced by one or more initiating consumer devices during traversal through the communication network via the set of route segments (“receive individual route segment connectivity data …” and “compute a route -connectivity optimization for the set of route segments …”), 
and a request processor to: receive an RCO request from a requesting consumer device indicating the set of route segments  (“a request processor …”); 
direct a link processor to generate an RCO link in response to the RCO request by associating the RCO link with access to the route-connectivity optimization in the route segment connectivity data store (“a link processor …”); and 
transmit the RCO link to the requesting consumer device responsive to the RCO request, such that an interaction via the requesting consumer device with the RCO link provides the requesting consumer device with remote access to the route-connectivity optimization. (“transmit the RCO link …”)
Liu discloses “wherein the individual route segment connectivity data indicates, for each route segment, a carrier of the communication network that serviced the one or more initiating consumer devices during traversal via the route segment and a quality of service provided to the one or more initiating consumer devices by the carrier in the route segment”. (Figs. 7-9 and paragraphs 59-62, disclosing information on each “carrier network” in a path and the “mean QoS values associated with each carrier network in the path”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Liu discussed above, in conjunction with and/or to modify claim 1 of Whitley as set forth above, by observing that the information on the network carrier and its associated QoS characterizing the route segment connectivity data that is disclosed in Liu, may be incorporated in the route segment connectivity data disclosed in the combined teachings of claim 1 of Whitley. The suggestion/motivation would have been to improve the organization and presentation of data processing results. (Liu, paragraphs 1-8).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 2, claim 1 of Whitley and Liu teach the system as in the parent claim 1.
Claim 1 of Whitley discloses 
wherein: the route-connectivity optimization is a particular route-connectivity optimization, each stored in the route segment connectivity data store in association with a respective set of route segments, each computed for the respective set of route segments as a function of respective individual route segment connectivity data experienced by a respective one or more initiating consumer devices during traversal through the communication network via the respective set of route segments (“receive individual route segment …”, “compute a route connectivity optimization …” and “store the route connectivity …”); 
the RCO request indicates a requested set of route segments; the request processor is to direct the link processor to generate the RCO link in response to the RCO request further by: identifying the particular route-connectivity optimization as being stored in the route segment connectivity data store in association with the requested set of route segments, such that the RCO link provides remote access, by the requesting consumer device, to the particular route-connectivity optimization. (“a request processor …”, “a link processor …”)
Liu discloses wherein: the route-connectivity optimization is a particular route-connectivity optimization of a plurality of route-connectivity optimizations, each stored in the route segment connectivity data store in association with a respective set of route segments, each computed for the respective set of route segments as a function of respective individual route segment connectivity data experienced by a respective one or more initiating consumer devices during traversal through the communication network via the respective set of route segments (Figs. 7-9 and paragraphs 59-62, disclosing information on each “carrier network” in a path and the “mean QoS values associated with each carrier network in the path” and then constructing a list of carrier network paths, where in step 910, the “system selects a carrier network path from the sorted carrier path list”, teaching “the route-connectivity optimization is a particular route-connectivity optimization of a plurality of route-connectivity optimizations”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Liu discussed above, in conjunction with and/or to modify claim 1’s teachings set forth above, by observing that the particular route connectivity optimization disclosed in Silva may be one of a plurality of such route connectivity optimizations as disclosed in Liu, to reject this claim. The suggestion/motivation would have been to improve the organization and presentation of data processing results. (Grant, paragraphs 1-19; Silva, paragraphs 1-45; Liu, paragraphs 1-8).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 3, claim 1 of Whitley and Liu teach the system as in the parent claim 1.
Claim 2 of Whitley discloses wherein: the RCO request indicates the set of route segments by indicating a location pair comprising an origin location and a destination location; and the request processor is further to derive the set of route segments from the location pair. (“origin” and “destination” locations)
As to claim 4, claim 1 of Whitley and Liu teach the system as in the parent claim 1. Since claims 1 and 6 of Whitley contain the same patentable subject matter, claim 6 of Whitley and Liu also teach the system of the parent claim 1.
Claim 7 of Whitley discloses wherein: the set of route segments is a subset of a plurality of route segments of a mapping region serviced by the communication network; and the route-connectivity optimization is computed for the set of route segments by aggregating the individual route segment connectivity data with previously stored route segment connectivity data for at least a portion of the plurality of route segments. (“previously stored”)
As to claim 5, claim 1 of Whitley and Liu teach the system as in the parent claim 1. Since claims 1 and 6 of Whitley contain the same patentable subject matter, claim 6 of Whitley and Liu also teach the system of the parent claim 1.
Claim 9 of Whitley discloses wherein the request processor is further to: receive a link request from the requesting consumer device responsive to the interaction via the requesting consumer device with the RCO link; and transmit a link response to the requesting consumer device responsive to the link request, the link response generated based on the route-connectivity optimization. (“receiving a link request …”)
As to claim 6, claim 9 of Whitley and Liu teach the system as in the parent claim 5. 
Claim 1 of Whitley discloses wherein the link response is generated based on the route- connectivity optimization to indicate a sequence of route segments for the requesting consumer device to traverse from the origin location to the destination location with optimized network connectivity in accordance with the route-connectivity optimization. (“transmit a link response …”)
As to claim 7, claim 9 of Whitley and Liu teach the system as in the parent claim 6. 
Claim 8 of Whitley discloses wherein: the route-connectivity optimization is computed for the set of route segments by 3 aggregating the individual route segment connectivity data with previously stored route segment 4 connectivity data across at least a portion of a plurality of route segments of a mapping region; 5 and the sequence of route segments is different from the set of route segments. (“previously stored …”)
As to claim 8, claim 9 of Whitley and Liu teach the system as in the parent claim 5. 
Claim 2 of Whitley discloses wherein the link response is generated based on the route- connectivity optimization by: determining, responsive to the link request, a sequence of carrier settings in the communication network to optimize connectivity to the requesting consumer device during traversal from the origin location to the destination location in accordance with the route- connectivity optimization; and generating a set of instructions to direct connectivity of the requesting consumer device with the communication network during the traversal from the origin location to the destination location in accordance with the sequence of carrier settings. (“a sequence of carrier settings”)
As to claim 9, claim 9 of Whitley and Liu teach the system as in the parent claim 5. 
Claim 3 of Whitley discloses wherein: the route-connectivity optimization is stored further in association with a staleness attribute; and the link response is generated to indicate whether the RCO link is stale based on the staleness attribute associated with the route-connectivity optimization.
As to claim 10, claim 3 of Whitley and Liu teach the system as in the parent claim 9. 
Claim 3 of Whitley discloses wherein the link response is generated to indicate whether the RCO link is stale by: determining whether the RCO link is stale in accordance with the staleness attribute; in accordance with determining that the RCO link is not stale, generating the link response to indicate at least one of a sequence of route segments or a sequence of carrier settings to optimize connectivity to the requesting consumer device during traversal from the origin location to the destination location in accordance with the route-connectivity optimization; and in accordance with determining that the RCO link is stale, generating the link response to indicate expiry of the link.
As to claim 11, claim 3 of Whitley and Liu teach the system as in the parent claim 9. 
Claim 12 of Whitley discloses wherein in accordance with determining that the RCO link 2 is stale, the link response is further generated to comprise a replacement RCO link, the 3 replacement RCO link generated by re-computing the route-connectivity optimization for the set 4 of route segments as a function of updated route segment connectivity data.
As to claims 12-17, see double patenting rejection for claims 1-6.
AS to claims 18-19, see double patenting rejection for claims 8,9,
As to claim 20, claim 3 of Whitley and Liu teach the system as in the parent claim 9. 
Claim 12 of Whitley discloses wherein the link response is generated to indicate whether the RCO link is stale by: generating, responsive to determining that the RCO link is not stale, the link response to indicate at least one of a sequence of route segments or a sequence of carrier settings to optimize connectivity to the requesting consumer device during traversal from the origin location to the destination location in accordance with the route-connectivity optimization (claim 11, which is the parent of claim 12); and 
generating, responsive to determining that the RCO link is stale, the link response to comprise a replacement RCO link by re-computing the route-connectivity optimization for the 9 set of route segments as a function of updated route segment connectivity data (claim 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0341490 A1 to Silva et al., in view of U.S. Patent Publication No. 2010/0318507 A1 to Grant et al., further in view of U.S. Patent Publication No. 2012/0275375 A1 to Liu et al.
As to claim 1, Silva discloses A system for route connectivity optimization mapping in a communication network servicing a plurality of consumer devices, the system comprising: 
a route segment connectivity data store (paragraphs 1-23, 45, especially paragraph 9: “back office network”, “a set of records in a throughput data table corresponding to a plurality of mapped AV routes for the one or more active AVs”; Figs. 7-10: “routes 925”) to store a route-connectivity optimization in association with a set of route segments (Figs. 6B, route optimization; Fig. 9; paragraphs 9, 45, 64-65, 73, 8897-102, discussing route optimization based on the input throughput data), the route-connectivity optimization computed for the set of route segments as a function of individual route segment connectivity data (Figs. 6B, route optimization; Fig. 9; paragraphs 9, 45, 64-65, 73, 8897-102, discussing route optimization based on the input throughput data) experienced by one or more initiating consumer devices during traversal through the communication network via the set of route segments (Fig. 13, especially step 1; paragraphs 9, 105, disclosing the backoffice processing system receiving “aggregated throughput data” from each AV traversing the route between two points, as shown in Figs. 4, 7 and 9), and 
a request processor to: 
receive an RCO request from a requesting consumer device indicating the set of route segments (Figs. 6B, route optimization; Fig. 9; paragraphs 9, 45, 64-65, 73, 8897-102, discussing route optimization based on the input throughput data; especially paragraph 18: “the back office network receiving a request by the AV”); 
direct a link processor to generate an RCO result in response to the RCO request by associating the RCO result with access to the route-connectivity optimization in the route segment connectivity data store; and transmit the RCO result to the requesting consumer device responsive to the RCO request, such that an interaction via the requesting consumer device with the RCO result provides the requesting consumer device with remote access to the route-connectivity optimization. (Figs. 6B, route optimization; Fig. 9; paragraphs 9, 45, 64-65, 73, 8897-102, discussing route optimization based on the input throughput data; paragraph 18, disclosing receiving a request for optimization from a user; Fig. 9 and paragraph 97-102, and 1-23, disclosing the backoffice server sending the route optimization to the requesting user)
Silva does not appear to explicitly disclose generate a link comprising results, such link providing remote access, by another device, to the results; transmit the link to the another device.
Grant discloses generate a link comprising results, such link providing remote access, by another device, to the results; transmit the link to the another device. (paragraph 162: “a URL that corresponds to a search result, such might be forwarded from one user that performed a search to another user”, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Grant discussed above, in conjunction with and/or to modify Silva’s teaching of “direct a link processor to generate an RCO result in response to the RCO request by associating the RCO result with access to the route-connectivity optimization in the route segment connectivity data store; and transmit the RCO result to the requesting consumer device responsive to the RCO request, such that an interaction via the requesting consumer device with the RCO result provides the requesting consumer device with remote access to the route-connectivity optimization” to reject “direct a link processor to generate an RCO link in response to the RCO request by associating the RCO link with access to the route-connectivity optimization in the route segment connectivity data store; and transmit the RCO link to the requesting consumer device responsive to the RCO request, such that an interaction via the requesting consumer device with the RCO link provides the requesting consumer device with remote access to the route-connectivity optimization”, since it would have been obvious to a PHOSITA that the RCO result disclosed in Silva is intimately related to the search result disclosed in Grant that is represented in the form of a URL link, and thus it would have been obvious to a phosita to substitute the URL link comprising the search results in Grant, for the RCO results disclosed in Silva, thus achieving the subject matter of this limitation. The suggestion/motivation would have been to improve the organization and presentation of data processing results. (Grant, paragraphs 1-19; Silva, paragraphs 1-45).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
Grant and Silva do not appear to explicitly disclose “wherein the individual route segment connectivity data indicates, for each route segment, a carrier of the communication network that serviced the one or more initiating consumer devices during traversal via the route segment and a quality of service provided to the one or more initiating consumer devices by the carrier in the route segment”.
Liu discloses “wherein the individual route segment connectivity data indicates, for each route segment, a carrier of the communication network that serviced the one or more initiating consumer devices during traversal via the route segment and a quality of service provided to the one or more initiating consumer devices by the carrier in the route segment”. (Figs. 7-9 and paragraphs 59-62, disclosing information on each “carrier network” in a path and the “mean QoS values associated with each carrier network in the path”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Liu discussed above, in conjunction with and/or to modify Grant and Silva’s combined teachings set forth above, by observing that the information on the network carrier and its associated QoS characterizing the route segment connectivity data that is disclosed in Liu, may be incorporated in the route segment connectivity data disclosed in the combined teachings of Grant and Silva. The suggestion/motivation would have been to improve the organization and presentation of data processing results. (Grant, paragraphs 1-19; Silva, paragraphs 1-45; Liu, paragraphs 1-8).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 2, Silva, Grant and Liu teach the system as in the parent claim 1.
Silva discloses the RCO request indicates a requested set of route segments; the request processor is to direct the link processor to generate the RCO result in response to the RCO request further by: identifying the particular route-connectivity optimization as being stored in the route segment connectivity data store in association with the requested set of route segments, such that the RCO result provides remote access, by the requesting consumer device, to the particular route-connectivity optimization. (Figs. 6B, route optimization; Fig. 9; paragraphs 9, 45, 64-65, 73, 8897-102, discussing route optimization based on the input throughput data; paragraph 18, disclosing receiving a request for optimization from a user; Fig. 9 and paragraph 97-102, and 1-23, disclosing the backoffice server sending the route optimization to the requesting user)
Grant discloses generate a link comprising results, such link providing remote access, by another device, to the results; transmit the link to the another device. (paragraph 162: “a URL that corresponds to a search result, such might be forwarded from one user that performed a search to another user”, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Grant discussed above, in conjunction with and/or to modify Silva’s teaching discussed above, to reject “the request processor is to direct the link processor to generate the RCO link in response to the RCO request further by: identifying the particular route-connectivity optimization as being stored in the route segment connectivity data store in association with the requested set of route segments, such that the RCO link provides remote access, by the requesting consumer device, to the particular route-connectivity optimization.”, since it would have been obvious to a PHOSITA that the RCO result disclosed in Silva is intimately related to the search result disclosed in Grant that is represented in the form of a URL link, and thus it would have been obvious to a phosita to substitute the URL link comprising the search results in Grant, for the RCO results disclosed in Silva, thus achieving the subject matter of this limitation. The suggestion/motivation would have been to improve the organization and presentation of data processing results. (Grant, paragraphs 1-19; Silva, paragraphs 1-45).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
Liu discloses wherein: the route-connectivity optimization is a particular route-connectivity optimization of a plurality of route-connectivity optimizations, each stored in the route segment connectivity data store in association with a respective set of route segments, each computed for the respective set of route segments as a function of respective individual route segment connectivity data experienced by a respective one or more initiating consumer devices during traversal through the communication network via the respective set of route segments (Figs. 7-9 and paragraphs 59-62, disclosing information on each “carrier network” in a path and the “mean QoS values associated with each carrier network in the path” and then constructing a list of carrier network paths, where in step 910, the “system selects a carrier network path from the sorted carrier path list”, teaching “the route-connectivity optimization is a particular route-connectivity optimization of a plurality of route-connectivity optimizations”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Liu discussed above, in conjunction with and/or to modify Silva and Grant’s combined teachings set forth above, by observing that the particular route connectivity optimization disclosed in Silva may be one of a plurality of such route connectivity optimizations as disclosed in Liu, to reject “identifying the particular route-connectivity optimization of the plurality of route- connectivity optimizations as being stored in the route segment connectivity data store in association with the requested set of route segments, such that the RCO link provides remote access, by the requesting consumer device, to the particular route-connectivity optimization.” The suggestion/motivation would have been to improve the organization and presentation of data processing results. (Grant, paragraphs 1-19; Silva, paragraphs 1-45; Liu, paragraphs 1-8).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 3, Silva, Grant and Liu teach the system as in the parent claim 1.
Silva discloses wherein: the RCO request indicates the set of route segments by indicating a location pair comprising an origin location and a destination location; and the request processor is further to derive the set of route segments from the location pair. (paragraphs 17-22: pickup location and final drop-off location)
As to claim 4, Silva, Grant and Liu teach the system as in the parent claim 1.
Silva discloses wherein: the set of route segments is a subset of a plurality of route segments of a mapping region serviced by the communication network; and the route-connectivity optimization is computed for the set of route segments by aggregating the individual route segment connectivity data with previously stored route segment connectivity data for at least a portion of the plurality of route segments. (Figs. 6B, route optimization, especially steps 2 and 3: updating segment connectivity data; Fig. 12: step 1 ; Fig. 9; paragraphs 9, 45, 64-65, 73, 88,97-102, discussing route optimization based on the input throughput data; paragraph 18, disclosing receiving a request for optimization from a user; Fig. 9 and paragraph 97-102, and 1-23, disclosing the backoffice server sending the route optimization to the requesting user; Figs. 6-14, disclosing each route comprising a subset of all available route segments)
As to claim 5, Silva, Grant and Liu teach the system as in the parent claim 1.
Silva discloses wherein the request processor is further to: receive a link request from the requesting consumer device responsive to the interaction via the requesting consumer device with the RCO link (Figs. 6B, route optimization; Fig. 9; paragraphs 9, 45, 64-65, 73, 8897-102, discussing route optimization based on the input throughput data; especially paragraph 18: “the back office network receiving a request by the AV”); and transmit a results response to the requesting consumer device responsive to the link request, the results response generated based on the route-connectivity optimization. (Figs. 6B, route optimization; Fig. 9; paragraphs 9, 45, 64-65, 73, 8897-102, discussing route optimization based on the input throughput data; paragraph 18, disclosing receiving a request for optimization from a user; Fig. 9 and paragraph 97-102, and 1-23, disclosing the backoffice server sending the route optimization to the requesting user).
Grant discloses generate a link comprising results, such link providing remote access, by another device, to the results; transmit the link to the another device. (paragraph 162: “a URL that corresponds to a search result, such might be forwarded from one user that performed a search to another user”, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Grant discussed above, in conjunction with and/or to modify Silva’s teaching discussed above, to reject “transmit a link response to the requesting consumer device responsive to the link request, the link response generated based on the route-connectivity optimization”, since it would have been obvious to a PHOSITA that the RCO result disclosed in Silva is intimately related to the search result disclosed in Grant that is represented in the form of a URL link, and thus it would have been obvious to a phosita to substitute the URL link comprising the search results in Grant, for the RCO results disclosed in Silva, thus achieving the subject matter of this limitation. The suggestion/motivation would have been to improve the organization and presentation of data processing results. (Grant, paragraphs 1-19; Silva, paragraphs 1-45).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 6, Silva, Grant and Liu teach the system as in the parent claim 5.
Silva discloses wherein the results response is generated based on the route- connectivity optimization to indicate a sequence of route segments for the requesting consumer device to traverse from the origin location to the destination location with optimized network connectivity in accordance with the route-connectivity optimization. (Figs. 6B, route optimization; Fig. 9; paragraphs 9, 45, 64-65, 73, 8897-102, discussing route optimization based on the input throughput data; paragraph 18, disclosing receiving a request for optimization from a user; Fig. 9 and paragraph 97-102, and 1-23, disclosing the backoffice server sending the route optimization to the requesting user, from a pickup location to a final drop-off location [origin and destination]).
Grant discloses generate a link comprising results, such link providing remote access, by another device, to the results; transmit the link to the another device. (paragraph 162: “a URL that corresponds to a search result, such might be forwarded from one user that performed a search to another user”, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Grant discussed above, in conjunction with and/or to modify Silva’s teaching discussed above, to reject “wherein the link response is generated based on the route- connectivity optimization to indicate a sequence of route segments for the requesting consumer device to traverse from the origin location to the destination location with optimized network connectivity in accordance with the route-connectivity optimization”, since it would have been obvious to a PHOSITA that the RCO result disclosed in Silva is intimately related to the search result disclosed in Grant that is represented in the form of a URL link, and thus it would have been obvious to a phosita to substitute the URL link comprising the search results in Grant, for the RCO results disclosed in Silva, thus achieving the subject matter of this limitation. The suggestion/motivation would have been to improve the organization and presentation of data processing results. (Grant, paragraphs 1-19; Silva, paragraphs 1-45).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 7, Silva, Grant and Liu teach the system as in the parent claim 6.
Silva discloses wherein: the route-connectivity optimization is computed for the set of route segments by aggregating the individual route segment connectivity data with previously stored route segment connectivity data across at least a portion of a plurality of route segments of a mapping region; and the sequence of route segments is different from the set of route segments. (Figs. 6B, route optimization, especially steps 2 and 3: updating segment connectivity data; Fig. 12: step 1 ; Fig. 9; paragraphs 9, 45, 64-65, 73, 88,97-102, discussing route optimization based on the input throughput data; paragraph 18, disclosing receiving a request for optimization from a user; Fig. 9 and paragraph 97-102, and 1-23, disclosing the backoffice server sending the route optimization to the requesting user; Figs. 6-14, disclosing each route comprising a subset of all available route segments for which throughput data was reported/received)
As to claim 8, Silva, Grant and Liu teach the system as in the parent claim 5.
Silva discloses wherein the link response is generated based on the route- connectivity optimization by: determining, responsive to the link request, a sequence of settings in the communication network to optimize connectivity (Figs. 6B, route optimization, especially steps 2 and 3: updating segment connectivity data; Fig. 12: step 1 ; Fig. 9; paragraphs 9, 45, 64-65, 73, 88,97-102, discussing route optimization based on the input throughput data; paragraph 18, disclosing receiving a request for optimization from a user; Fig. 9 and paragraph 97-102, and 1-23, disclosing the backoffice server sending the route optimization to the requesting user).
Liu discloses determining a sequence of carrier settings in the communication network to optimize connectivity to the requesting consumer device during traversal from the origin location to the destination location in accordance with the route- connectivity optimization (Figs. 7-9, paragraphs 59-62); and generating a set of instructions to direct connectivity of the requesting consumer device with the communication network during the traversal from the origin location to the destination location in accordance with the sequence of carrier settings. (Figs. 7-9 and paragraphs 59-62, disclosing information on each “carrier network” in a path and the “mean QoS values associated with each carrier network in the path”; also see Figs. 3-6, paragraphs 29-31, disclosing headers containing routing instructions)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Liu discussed above, in conjunction with and/or to modify Silva’s teachings set forth above, by observing that Silva’s route optimization method may be further modified to account for optimizing carrier information, as disclosed and suggested in Liu, to reject “wherein the link response is generated based on the route- connectivity optimization by: determining, responsive to the link request, a sequence of carrier settings in the communication network to optimize connectivity to the requesting consumer device during traversal from the origin location to the destination location in accordance with the route- connectivity optimization; and generating a set of instructions to direct connectivity of the requesting consumer device with the communication network during the traversal from the origin location to the destination location in accordance with the sequence of carrier settings”. The suggestion/motivation would have been to improve the organization and presentation of data processing results. (Grant, paragraphs 1-19; Silva, paragraphs 1-45; Liu, paragraphs 1-8).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 12-17, see rejections for claims 1-6, in the same order.
As to claim 18, see rejection for claim 8.

Potentially Allowable Subject Matter
Claims 9-11, 19, 20 may potentially be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that all outstanding rejections/objections are successfully traversed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463